Title: To George Washington from William Heath, 21 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General
                     West point October 21. 1780
                  
                  I have just received intelligence from Major Delavan and Colonel
                     Drake that they have received information from below that the Enemy intend to
                     make an excursion on this night or tomorrow, and sweep off the Stock between Pines
                     bridge and the new bridge—that they (the Enemy) have procured a number of
                     Horses—that about five or six hundred Horse and Infantry mounted are to Cross
                     Pines bridge, take a circuit and return by the new bridge where a body of
                     Infantry are to Receive and cover them if necessary. I have written to
                     Lieutenant Colonel Jameson to move towards Pines Bridge and have ordered
                     Colonel Hazen with about five hundred men to move towards the same place, but
                     not to pass Croton River. Should they come up so high I hope they will pay for
                     their temerity. I have cautioned the several advanced Posts to keep a sharp
                     look out. I have the honor to be With the greatest Respect Your Excellencys
                     Most obedient Servt
                  
                     WHeath
                  
               